Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Request for Continued Examination filed on 10/28/2022.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed, with respect to the amended Claim 19 and the previously cited prior art, have been fully considered and are persuasive.  Therefore, the rejection of Claim 19 under 35 USC § 102 and Claim 20 under 35 USC § 103, have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Pappu et al. (US Pub. 2015/0339274 A1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pappu et al. (US Pub. 2015/0339274 A1).
Regarding Claim 19, Pappu teaches a non-transitory computer readable medium having Instructions stored thereon that, when executed by a processing device, cause the processing device to perform operations {see Fig.7 (750,764) and paragraph [0124]), comprising:
receiving, at a first device, one or more inputs (see Fig.2 (202), Fig.5 (502,550), paragraph [0060] and paragraph [0084]);
processing the one or more inputs to determine that the one or more inputs are directed to a second device (see Fig.2 (220), Fig.5 (560), paragraph [0060] and paragraph [0088], selecting display device);
identifying content in relation to the one or more inputs (see Fig.2 (214,230,234) and paragraph [0061], video content playback);
and providing the content via the first device (see Fig.2 (230,234,240), Fig.5 (570), paragraph [0060] and paragraph [0068]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pappu et al. (US Pub. 2015/0339274 A1) in view of Koulomzin et al. (US Pub. 2015/0227527 A1).
Regarding Claim 20, Pappu teaches the system of Claim 19 but falls to teach providing the content based on a determination that a relevance of the content to the one or more inputs exceeds a defined threshold.
Koulomzon, however, teaches providing the content based on a determination that a relevance of the content to the one or more inputs exceed a defined threshold (see Fig.2 (220,225) and paragraph [0024)).
It would have been obvious for one skilled in the art, before the effective fling date of the application, to the system of Claim 19 a processor configured to provide a requested content based on a determination that a relevance of the content to a user input exceeds a defined threshold. The motivation would he to ensure that a relevant content that is requested by the user is provided to the user device.
Examiner’s Note: The examiner believes the prior art, Wang et al. (US Pub. 2017/0053110 A1), contains relevant information relating to Claims 19 and 20, but was not cited in the office action.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the claim) “processing the one or more inputs in relation to one or more inputs received in relation to a second device to determine a physical proximity of the first device to the second device”, as found in Claim 1. Similar features are claimed in Claims 2-14.
The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the claim) “processing the one or more inputs received in relation to the first user to identify a second device in relation to the first user”, as found in Claim 15. Similar features are claimed in Claims 16-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672